Case 6:19-cv-01638-RBD-LRH Document 45 Filed 12/11/19 Page 1 of 17 PageID 3892




                               UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                    ORLANDO DIVISION

                                CASE NO. 6:19-cv-1638-Orl-37LRH

 ACTIVENGAGE, INC.,

         Plaintiff,

 v.

 TODD L. SMITH,

       Defendant.
 ____________________________________/

              EMERGENCY MOTION FOR INJUNCTION PENDING APPEAL

         Plaintiff, ACTIVENGAGE, INC. (“ActivEngage”), by and through its undersigned

 counsel, and pursuant to Fed. R. Civ. P. 62(d), moves for the entry of an injunction against

 Defendant, TODD SMITH (“Smith”) pending the outcome of ActivEngage’s appeal.

                                            INTRODUCTION

         ActivEngage seeks an injunction pending appeal so that the Court of Appeals has the

 opportunity to review the record below and determine if ActivEngage should have been afforded

 an opportunity to conduct discovery and an evidentiary hearing on its motion for preliminary

 injunction, and if the district court’s findings of fact in the order denying the motion were, in fact,

 supported by competent substantial evidence. If such relief is not granted, and Smith is permitted

 to engage in further misappropriation of trade secrets and breaches of his fiduciary duty owed to

 ActivEngage, ActivEngage will be irreversibly harmed if the Court of Appeals reverses the district

 court’s order and it is ultimately determined that injunctive relief is proper.




                                                   1
 0038885\183369\9308707v1
Case 6:19-cv-01638-RBD-LRH Document 45 Filed 12/11/19 Page 2 of 17 PageID 3893




                                           FACTUAL BACKGROUND1

         ActivEngage adopts and incorporates the allegations of its recently-filed Second Amended

 Complaint herein.2 Formed in 2007, ActivEngage provides live call, e-mail, chat, and texting

 services to car dealerships in North America. Smith served as ActivEngage’s Chief Executive

 Officer (“CEO”) from 2007 until November 26, 2018. Smith owns thirty-three percent (33%) of

 ActivEngage’s stock. ActivEngage and its shareholders, including Smith, are parties to that certain

 Amended and Restated Stockholder Agreement dated July 17, 2009 (the “Stockholder

 Agreement”).3 Article 8 of the Stockholder Agreement prohibits the disclosure of ActivEngage’s

 Confidential Information (i.e., trade secrets and nonpublic technical information).

         As part of Smith’s duties at ActivEngage, Smith was the product and project manager of a

 software project then-known as ActivProspect. The ideation, roadmap, business plan, and financial

 model for ActivProspect were all developed while Smith was CEO of ActivEngage. Smith and

 other ActivEngage employees began conceptualizing ActivProspect in or about 2015 to respond

 to unmet needs of car dealerships in the auto industry, the primary customers of ActivEngage.

 ActivProspect was the next generation of features ActivEngage would provide to its car dealer

 customers. ActivProspect was being conceptualized and later designed as a mobile-first software

 application to assist car dealerships in managing customer leads, including keeping track of

 responses to call, e-mails, chats, and texts, while incorporating additional information available

 from other data aggregators and providers to enhance information available to the salespeople in



 1   In the interest of brevity, ActivEngage’s Motion for Preliminary Injunction dated September 18, 2019 (Doc. 9)
     is incorporated herein.
 2   Plaintiff has sought similar injunctive relief in its newly-filed Second Amended Complaint. Plaintiff recognizes
     that if this Court grants a new hearing on the request for preliminary injunction based on the allegations of the
     Second Amended Complaint and vacates the order on appeal, which endeavored to resolve disputed factual
     issues without an evidentiary hearing, the appeal and this motion may be rendered moot.
 3   The Stockholder Agreement is attached to the Second Amended Complaint as Exhibit A.

                                                          2
 0038885\183369\9308707v1
Case 6:19-cv-01638-RBD-LRH Document 45 Filed 12/11/19 Page 3 of 17 PageID 3894




 the dealerships to be more effective in addressing the customer leads and ultimately, to sell more

 cars. ActivEngage financed all expenses related to the concept and development of ActivProspect;

 Smith did not personally finance any expenses for ActivProspect.

         On or about November 26, 2018, Smith ceased to be employed by ActivEngage but

 continued to hold approximately thirty-three percent (33%) of ActivEngage’s stock. After his

 termination, ActivEngage demanded that Smith return all documentation and other information

 relating to ActivProspect, as well as the company’s computer, but Smith refused. ActivEngage

 subsequently discovered that Smith, through a company he formed in 2015 unbeknownst to

 ActivEngage, began to compete with ActivEngage in violation of the Stockholder Agreement.

 That company, 360Converge, Inc. (“360Converge”), with assistance from another individual,

 Mike McFall, intends to use the ActivProspect application under the name “360Prospect” or

 “360Converge.” Smith began developing the new 360Converge platform while he was still

 employed by ActivEngage and after he instructed ActivEngage employees to cease developing

 ActivProspect in or around August 2019. 360Converge derives largely from the revenue models

 and technical information that was developed by ActivEngage. Smith even approached and

 engaged ActivEngage’s graphic designer who largely crafted the visual design of ActivProspect

 to duplicate his efforts for 360Converge and paid him “on the side” for his efforts. ActivEngage

 has received information from reliable sources in the industry that the 360Converge product has

 been offered to car dealerships for testing or sale in 2019.

                                       PROCEDURAL HISTORY

         On January 23, 2019, ActivEngage filed its Complaint against Smith in state court. An

 Amended Complaint was filed on August 23, 2019. The Amended Complaint contained three (3)

 causes of action against Smith for: (1) violation of FUTSA; (2) violation of the DTSA; and (3)



                                                   3
 0038885\183369\9308707v1
Case 6:19-cv-01638-RBD-LRH Document 45 Filed 12/11/19 Page 4 of 17 PageID 3895




 breach of fiduciary duty. In the Amended Complaint, ActivEngage requested damages, injunctive

 relief, and that Smith be compelled to disclose to the Court all unauthorized confidential

 information provided to any third parties and all steps taken to recover ActivEngage’s confidential,

 proprietary, and trade secret information.

         On February 19, 2019, ActivEngage filed its Verified Motion for Temporary Injunction

 and Incorporated Memorandum of Law. The state court determined that an evidentiary hearing

 was required based on the facts the case. While the action was pending in state court, ActivEngage

 employees and directors were deposed, including Clifford Stein, Ted Rubin, and Michael Third.

 Smith was scheduled to be deposed on August 23, 2019.

         On August 21, 2019, two (2) business days before Smith’s scheduled deposition, Mr. Smith

 removed the case to federal district court. The notice of removal was timely filed within thirty

 (30) days of the filing of ActivEngage’s Amended Complaint. The removal effectively cancelled

 the scheduled hearing on ActivEngage’s Verified Motion for Temporary Injunction and

 Incorporated Memorandum of Law as well as Smith’s deposition..

         ActivEngage filed its Verified Motion for Preliminary Injunction and Incorporated

 Memorandum of Law (the “Motion”) in this Court on September 18, 2019. On Friday, September

 20, 2019, the Court issued an Order setting a hearing on ActivEngage’s Motion for a hearing on

 October 16, 2019. (Doc. 11). The Court required ActivEngage to file any further evidence or

 affidavits in support of the Motion by Tuesday, September 24, 2019 (two business days from the

 date of the Order). The Court permitted Todd Smith to respond in opposition by October 8, 2019

 and provided ActivEngage the ability to file a reply (not to exceed five pages) by October 15,

 2019. In its reply, ActivEngage was not permitted to file rebuttal affidavits or other evidence in

 support of its Motion. In the September 20, 2019 Order, the Court also truncated the hearing to a



                                                  4
 0038885\183369\9308707v1
Case 6:19-cv-01638-RBD-LRH Document 45 Filed 12/11/19 Page 5 of 17 PageID 3896




 thirty (30) minute oral argument per side and did not permit evidence to be taken at the hearing.

 In accordance with the Court’s September 20, 2019 Order, the hearing on ActivEngage’s Motion

 occurred on October 16, 2019. On November 5, 2019, this Court entered an Order denying

 ActivEngage’s Motion. (Doc. 35). The Court found that ActivEngage did not have substantial

 likelihood of success on the merits as to its DTSA and FUTSA claims. (Id.) However, the district

 court did not make any findings of fact regarding ActivEngage’s likelihood of success on the

 merits on its breach of fiduciary duty claim. The Court determined that ActivProspect was not a

 trade secret, and that, even if it was, ActivEngage had not demonstrated misappropriation. (Id.)

         On December 4, 2019, ActivEngage timely filed a Notice of Appeal with respect to the

 Court’s November 5, 2019 Order.

                              ARGUMENT AND MEMORANDUM OF LAW

         The Federal Rules of Civil Procedure provide:

         While an appeal is pending from an interlocutory order or final judgment that
         grants, continues, modifies, refuses, dissolves, or refuses to dissolve or modify an
         injunction, the court may suspend, modify, restore, or grant an injunction on terms
         for bond or other terms that secure the opposing party's rights.

 Fed. R. Civ. P. 62.

         Similar to the standard for securing a preliminary injunction, to secure a stay or an

 injunction pending appeal, the moving party must demonstrate: (1) a strong showing of the

 likelihood of success on the merits; (2) that the moving party will be irreparably injured absent the

 relief; (3) that the issuance of the stay or injunction will not substantially injure the other parties

 interested in the proceeding; and (4) that the public interest will not be adversely affected by the

 requested relief. Sierra Club v. U.S. Army Corps of Engineers, 2007 WL 402830, at *1 (M.D. Fla.

 Feb. 1, 2007) (citing Hilton v. Braunskill, 481 U.S. 770, 776 (1987). “[I]ndividualized judgments”




                                                   5
 0038885\183369\9308707v1
Case 6:19-cv-01638-RBD-LRH Document 45 Filed 12/11/19 Page 6 of 17 PageID 3897




 of each factor must be made in each case, and “the formula [for doing so] cannot be reduced to a

 set of rigid rules.” Hilton, 481 U.S. at 777.

           While a finding that the movant demonstrates a probable likelihood of success on the merits

 on appeal warrants the issuance of a stay, “the movant may also have his motion granted upon a

 lesser showing of a ‘substantial case on the merits’ when ‘the balance of the equities [as to the

 factors of irreparable harm, prejudice to the opposing party, and the public interest] weighs heavily

 in favor of granting the stay.” Garcia-Mir v. Meese, 781 F.2d 1450, 1453 (11th Cir. 1986) (internal

 citations omitted).

     I.         ActivEngage is Likely to Succeed on the Merits on Appeal.

           A finding that the movant demonstrates a probable likelihood of success on the merits on

 appeal requires a determination that the trial court’s order was erroneous. Garcia-Mir v. Meese,

 781 F.2d 1450, 1453 (11th Cir. 1986). On appeal, ActivEngage will argue that: (1) a full

 evidentiary hearing on the Motion was required; (2) that this Court erred in resolving disputed

 issues of material fact in favor of Smith without an evidentiary hearing, or at least giving

 ActivEngage an opportunity to rebut Smith’s affidavits; and (3) the Court’s November 5, 2019

 Order made no findings of fact regarding ActivEngage’s likelihood of success on the merits on its

 breach of fiduciary duty claim which, in and of itself, could have warranted preliminary injunctive

 relief.

           A.      ActivEngage Should Have Been Afforded a Full Evidentiary Hearing.

           In this case, an evidentiary hearing should have been conducted because: (a) Smith’s

 deposition was cancelled by virtue of the notice of removal; (b) the Federal Rules of Civil

 Procedure did not permit ActivEngage to immediately re-set Todd Smith’s deposition before the

 October hearing date; and (c) cross-examination and rebuttal evidence was not permitted by the

 Court’s September 20, 2019 Order.

                                                    6
 0038885\183369\9308707v1
Case 6:19-cv-01638-RBD-LRH Document 45 Filed 12/11/19 Page 7 of 17 PageID 3898




         “Generally, of course, a judge should not resolve a factual dispute on affidavits or

 depositions, for then he is merely showing a preference for “one piece of paper to another.”

 McDonald’s Corporation v. Robertson, 147 F.3d 1301, 1312 (11th Cir. 1998) (internal quotations

 omitted). To that point, in Four Seasons Hotels and Resorts, B.V. v. Consorcio Barr, S.A., the

 Eleventh Circuit held that the district court abused its discretion in canceling an evidentiary hearing

 in favor of a non-evidentiary telephone hearing. 320 F.3d 1205 (11th Cir. 2003). The Court stated

 that “two-day notice, coupled with thirty minutes for oral presentations[,] can hardly be said to

 constitute a meaningful opportunity to oppose appellees’ motion for preliminary injunction.” Id.

 at 1210-11. The Eleventh Circuit reasoned that while an evidentiary hearing is not always required

 for a preliminary injunction hearing, “where facts are bitterly contested and credibility

 determinations must be made to decide whether injunctive relief should issue, an evidentiary

 hearing must be held.” Id. at 1211 (quoting McDonald’s Corporation v. Robertson, 147 F.3d 1301,

 1312 (11th Cir. 1998) (citing All Care Nursing Service, Inc. v. Bethesda Memorial Hospital, Inc.

 v. South Florida Hospital Association, Inc., 887 F.2d 1535 (11th Cir. 1989). Ultimately, in Four

 Seasons, the Court reversed the decision of the district court and found that the district court was

 required to hold an evidentiary hearing which would afford both parties with the opportunity to

 meaningfully present their arguments and educate the Court about the relevant issues involved.

 Id. at 1212.

         Likewise, in All Care Nursing, the Court held that the district court abused its discretion in

 failing to hold an evidentiary hearing. 887 F.2d at 1539. Given the disputed issues, the Court

 found that it was incumbent on the district court to allow the parties to present evidence, including

 the testimony of live witnesses, and to allow for cross-examination. Id. at 1537. In All Care

 Nursing, the district court permitted the parties to file written affidavits in support of their positions



                                                     7
 0038885\183369\9308707v1
Case 6:19-cv-01638-RBD-LRH Document 45 Filed 12/11/19 Page 8 of 17 PageID 3899




 and to make brief oral arguments. Id. at 1538-39. Even though the appellants did not request an

 evidentiary hearing, the Eleventh Circuit found that an evidentiary hearing was necessary because

 of the contested issues of fact and the complexity of the case. Id. at 1539.

         In the instant case, an evidentiary hearing was required due to the contested and disputed

 issues of material fact, coupled with the fact that ActivEngage did not have an opportunity to refute

 Todd Smith’s allegations in his Affidavit in opposition to the Motion. At the outset, the issue of

 whether ActivEngage constitutes a trade secret is a highly contested question of fact. Treco

 International S.A. v. Kromka, 706 F.Supp.2d 1283, 1286 (11th Cir. 2010); see also Furmanite

 America Inc. v. T.D. Williamson, Inc., 506 F.Supp.2d at 1134, 1149 (M.D. Fla. 2007) (“The term

 trade secret is one of the most elusive and difficult concepts in the law to define … [and] normally

 resolved by a fact finder after full presentation of evidence from each side.”) (emphasis added).

         The characterization of ActivProspect is also a highly contested issue. ActivEngage

 contends that ActivProspect is a next generation customer relationship management platform.

 Smith refutes this, and challenged any similarity of 360Converge to ActivProspect. Smith also

 contended that ActivEngage was not a unique combination of features, such that it could not

 constitute a trade secret. The Court adopted Smith’s position. However, ActivEngage was not

 afforded an opportunity to challenge Smith’s characterization of ActivProspect or 360Converge,

 through cross-examination or otherwise. This prejudiced ActivEngage.

         Likewise, whether ActivEngage took reasonable steps to ensure the secrecy of

 ActivProspect is a highly contested issue of fact. Through deposition testimony, verified court

 filings, and affidavits, ActivEngage set forth the efforts it undertook to protect the secrecy of

 ActivProspect, including, but not limited to the Stockholder Agreement which required Smith to




                                                  8
 0038885\183369\9308707v1
Case 6:19-cv-01638-RBD-LRH Document 45 Filed 12/11/19 Page 9 of 17 PageID 3900




 hold ActivProspect in confidence. However, the Court largely adopted Smith’s version of the facts,

 which ActivEngage refutes but was not afforded an opportunity to rebut.

          Lastly, the issue of misappropriation is highly contested. The Court found that

 ActivEngage has not presented evidence that Smith told anyone at 360Converge or outside of

 360Converge about ActivProspect and that Smith “explained in detail how ActivProspect and

 360Converge are different.” (Doc. 35). However, ActivEngage was not afforded any opportunity

 to cross-examine Smith regarding what he alone contended were differences between the platforms

 nor was ActivEngage permitted to depose him regarding misappropriation.

         In sum, ActivEngage has a substantial likelihood of success on appeal. The Court made

 numerous findings based upon Smith’s affidavit. The Court noted in its Order that several facts set

 forth in Smith’s affidavit remained uncontroverted. However, due to the fact that no evidentiary

 hearing was permitted, no rebuttal affidavits were permitted, and Smith was never deposed, it was

 impossible to controvert several of the facts in Smith’s affidavit which are disputed. Likewise, the

 Court’s determinations of fact on heavily contested issues without a full evidentiary hearing is

 reversible error.

         B.      The Court’s Order Made No Findings as to Likelihood of Success on the
                 Merits of ActivEngage’s Breach of Fiduciary Duty Claim.

         The Court’s November 5, 2019 Order recited the elements of ActivEngage’s pending

 breach of fiduciary duty claim. However, the Court made no specific findings as to whether

 ActivEngage had substantial likelihood of success on the merits of this claim. The Court was

 required to make findings regarding the breach of fiduciary duty claim because substantial

 likelihood of success on the merits means “substantial likelihood of success on the merits of one

 or more of its claims.” Primo Broodstock, Inc. v. American Mariculture, Inc., 2017 WL 1502714

 at *4 (M.D. Fla. 2017) (emphasis added).


                                                  9
 0038885\183369\9308707v1
Case 6:19-cv-01638-RBD-LRH Document 45 Filed 12/11/19 Page 10 of 17 PageID 3901




         “The elements of a breach of fiduciary duty claim are: (1) the existence of a fiduciary duty;

 (2) the breach of that duty; and (3) damage proximately caused by that breach.” Border Collie

 Rescue, Inc. v. Ryan, 418 F.Supp.2d 1330, 1342 (M.D. Fla. 2006) (citing Gracey v. Eaker, 837

 So.2d 348, 353 (Fla. 2002)). In this case, Smith owed both an express fiduciary duty which arose

 by virtue of the Stockholder Agreement and an implied common law fiduciary duty that arose from

 his employment status as CEO at ActivEngage. See Stateline Power Corp. v. Kremer, 404

 F.Supp.2d 1373, 1379-1380 (S.D. Fla. 2005) (finding that an employee had both an express

 fiduciary duty that arose by operation of contract and an implied fiduciary duty to his employer).

         Smith owed an implied fiduciary duty to ActivEngage. “[A]n employee may not engage in

 disloyal acts in anticipation of his future competition, such as using confidential information

 acquired during the course of his employment....”See Kromka, 706 F. Supp. 2d at 1288; see also

 Furmanite America, Inc. v. T.D. Williamson, Inc., 506 F. Supp. 2d 1134, 1149 (M.D. Fla. 2007)

 (noting also that “[a]n employee does not have to be managerial in order to have this duty of

 loyalty.”); Stateline Power Corp. v. Kremer, 404 F. Supp. 2d 1373, 1380 (S.D. Fla. 2005) (former

 employee's fiduciary duties to former employer ‘arose from his employment status and were not

 all specifically delineated in the Employment Agreement’)). Moreover, an employee may not

 “carry on a rival business during his employment” or “engage in disloyal acts in anticipation of his

 future competition.” Think Vacuums, Inc. v. Mar., 2011 WL 579201, at *2 (S.D. Fla. 2011). Smith

 was the CEO and a director and 33% shareholder of ActivEngage. He owed, and continues to owe,

 ActivEngage a fiduciary duty.

         Likewise, Smith had an express duty to keep ActivEngage’s information confidential,

 regardless of whether such information was a trade secret. An employee may have a fiduciary duty

 to keep information confidential when he agrees to do so. See Sensormatic Elecs. Corp, 632 F.



                                                  10
 0038885\183369\9308707v1
Case 6:19-cv-01638-RBD-LRH Document 45 Filed 12/11/19 Page 11 of 17 PageID 3902




 Supp. 2d at 1191 (S.D. Fla. 2008) (“[w]hen a person has a fiduciary duty to keep information

 confidential, disclosing that information is a breach of fiduciary duty.”).

         Smith and ActivEngage are parties to the Stockholder Agreement. The Stockholder

 Agreement defines Confidential Information, as relevant here, as “any non-public technical

 information, trade secrets and any other information regarding the business affairs of the Company

 or of the Shareholders . . . that is of value and is treated as confidential.” See Stockholder

 Agreement, Sec. 1.03. The Stockholder Agreement prohibits any stockholder of ActivEngage from

 disclosing any Confidential Information, as that phrase is defined in Section 1.03:

         Each Shareholder agrees on behalf of himself or itself and its employees, agents,
         Affiliates and assigns to treat and hold in confidence and not disclose all
         Confidential Information that such Shareholder may have obtained from the
         Company or any Affiliate of the Company as a result of owning any of the
         Company’s Equity Securities or the performance of this Agreement. Such
         limitation shall continue for so long as such Confidential Information remains a
         trade secret under law or, if such Confidential Information is not a trade secret under
         law, for so long as the Shareholder holds any Equity Securities of the Company and
         for a period of three (3) years thereafter.

 Stockholder Agreement, Art. 8.

         The Court determined that ActivProspect was not a trade secret. However, even if

 ActivProspect was not a trade secret, the definition of “Confidential Information” that is set forth

 in the Stockholder Agreement is broader than the paradigm FUTSA/DTSA definition of a trade

 secret. It is well-established that “parties to a contract have the right to define the terms of that

 contract.” Buce v. Allianz Life Ins. Co., 247 F.3d 1133, 1150 (11th Cir. 2001) (Barkett, J.,

 concurring); see also Okeechobee Resorts, L.L.C. v. E Z Cash Pawn, Inc., 145 So. 3d 989, 993

 (Fla. 4th DCA 2014) (“Contracts are voluntary undertakings, and contracting parties are free to

 bargain for—and specify—the terms and conditions of their agreement.”).

         ActivProspect falls squarely within the Stockholder Agreement’s broad definition of

 Confidential Information, which broadly encompasses “non-public technical information” and

                                                   11
 0038885\183369\9308707v1
Case 6:19-cv-01638-RBD-LRH Document 45 Filed 12/11/19 Page 12 of 17 PageID 3903




 “information regarding the business affairs of the Company.” See Stockholder Agreement, Sec.

 1.03. Therefore, because Smith still owns a third of ActivEngage stock, he is contractually

 obligated to treat ActivProspect as Confidential Information. Nonetheless, Smith failed “to treat

 and hold in confidence and not disclose all Confidential Information that [Smith] may have

 obtained from the Company.” See Stockholder Agreement, Art. 8. Instead, he usurped the

 ActivProspect platform to create a new product for sale. See Primo Broodstock, 2017 WL 1502714,

 at *6 (entering preliminary injunction where defendants breached a non-disclosure agreement

 which broadly defined confidential information by using information relating to a product to create

 a new product, which was “disclosed” when defendants sold their new product to others).

 Therefore, an injunction is appropriate. To that point, the Stockholder Agreement provides:

         …the parties hereto acknowledge and agree that the Company shall have the right
         to pursue any claim for specific performance, injunction, or other equitable relief
         in a court of competent jurisdiction…in the event of any breach of attempted
         breach of any restrictive covenants regarding competition, solicitation, or
         confidentiality to which the Company is a beneficiary.

 Stockholder Agreement, Sec. 11.18 (emphasis added). Because the Stockholder Agreement

 specifically provides for injunctive relief as a remedy for breach, it is appropriate. See Sensormatic

 Electronics Corp. v. TAG Co. US, LLC, 632 F.Supp.2d 1147 (S.D. Fla. 2008) (finding injunctive

 relief appropriate where a former employee disclosed confidential information in violation of an

 employment agreement where the employment agreement “specifically provide[d] for injunctive

 relief as a remedy for breach.”).

         As set forth above, ActivEngage has a substantial likelihood of success on appeal as to

 these two issues, namely: (1) whether it should have been afforded a full evidentiary hearing on

 its Motion; and (2) whether the Court was required to make findings of fact as to ActivEngage’s

 breach of fiduciary duty claim.



                                                  12
 0038885\183369\9308707v1
Case 6:19-cv-01638-RBD-LRH Document 45 Filed 12/11/19 Page 13 of 17 PageID 3904




     II.        ActivEngage Has a Substantial Case on the Merits.

           In addition to having a substantial likelihood of success on appeal, ActivEngage also has a

 substantial case on the merits.

           A.      Absent Injunctive Relief, ActivEngage Will Be Irreparably Harmed.

           “Pursuant to Florida law, irreparable harm is presumed when a party appropriates or

 intends to appropriate trade secrets for its own use.” Backjoy, 2015 WL 12915119 at *3 (quoting

 S.E. Mech. Servs., Inc. v. Brody, 2008 WL 4613046, at *15 (M.D. Fla. Oct. 15, 2008)). An

 irreparable injury is an injury that cannot be undone via monetary remedies. N.E. Florida Chapter

 of Ass'n of Gen. Contractors of Am. v. City of Jacksonville, Fla., 896 F.2d 1283, 1285 (11th Cir.

 1990). The injury must be both actual and imminent, but neither remote nor speculative. Id.

 (citation omitted). As one court has noted:

           [I]njunctive relief is sought not to guarantee the existence of a fund from which to
           satisfy a money judgment once it is obtained, but rather to diminish the effect of
           the ongoing violations, to stop the bleeding so to speak, and thereby diminish the
           damages which are incapable of reasonable ascertainment and which are, by
           definition, irreparable.

 I.C. Sys., Inc. v. Oliff, 824 So. 2d 286, 287 (Fla. 4th DCA 2002) (holding that appellant established

 would suffer irreparable harm if the Court did not grant an injunction.).

           Moreover, “irreparable harm is presumed in cases of breach of non-compete agreements

 and confidentiality provisions where, as here, the employee revealed specific trade secrets to his

 new employer.” See ACR Electronics, Inc. v. DME Corporation, 2012 WL 13005955 (S.D. Fla.

 2012). To that point, in ACR, the court found irreparable harm:

           …by virtue of Defendant'[s] wrongful use of [Plaintiff’s] proprietary and trade
           secret information in the past. The Court also finds that [Plaintiff] will suffer
           irreparable harm in the future if Defendants are permitted to continue to make
           wrongful use of its proprietary and trade secret information….By virtue of the
           wrongful use of [Plaintiff’s] proprietary and trade secret information, [Defendant]
           has obtained an unfair competitive advantage. …Without the use and benefit of
           [Plaintiff’s] confidential and proprietary and trade secret information, [Defendant]

                                                   13
 0038885\183369\9308707v1
Case 6:19-cv-01638-RBD-LRH Document 45 Filed 12/11/19 Page 14 of 17 PageID 3905




         would not, for a considerable period of time, be able to place a product on the
         market which could effectively compete with [Plaintiff’s product]. Allowing
         [Defendant] to enter the market at an accelerated pace with [Defendant’s product]
         based on its wrongful use of [Plaintiff’s] proprietary and trade secret information
         will irreparably harm [Plaintiff’s] business and its goodwill. Such damage cannot
         be adequately compensated with monetary damage.

 Id. at *14.

         This is precisely what has occurred in this case. The 360Converge revenue model is derived

 from the wholesale pricing, fees, and marketing cost discussions and projections created while

 Smith was CEO at ActivEngage. The 360Converge platform at large is a derivative of the

 ActivProspect platform. The development of ActivProspect effectively gave Smith a “head start”

 in developing 360Converge. The damage to ActivEngage is particularly harmful because

 ActivProspect platform is the basis for the next generation software that ActivEngage intends to

 provide to its customers being the first to market in the technology industry is critically important.

 ActivEngage’s damages are incapable of reasonable ascertainment in large part because Smith’s

 ongoing misappropriation will continue to increase ActivEngage’s damages until Smith is

 prohibited from engaging in ongoing misappropriation of ActivProspect. See VAS Aero Services,

 LLC v. Arroyo, 860 F. Supp. 2d 1349, 1363 (S.D. Fla. 2012) (holding that misappropriation of

 trade secret information resulted in irreparable injury to plaintiff.

         B.      Granting Injunctive Relief Will Not Substantially Injure Smith.

         A party seeking an injunction pending appeal must demonstrate that the threatened injury

 to the plaintiff outweighs any potential harm to the defendant. Garcia-Mir, 781 F.2d at 1453. The

 injury threatened to ActivEngage by Smith’s continuance of misappropriating ActivProspect,

 breaching his fiduciary duty to ActivEngage, and continuing to breach the Stockholder Agreement

 far outweighs any threatened harm an injunction would cause to Smith. See Truepenny People

 LLC v. Cota, 2016 WL 9308534, at *2 (N.D. Fla. Oct. 18, 2016). “[B]ecause Plaintiff owns the


                                                   14
 0038885\183369\9308707v1
Case 6:19-cv-01638-RBD-LRH Document 45 Filed 12/11/19 Page 15 of 17 PageID 3906




 trade secrets and confidential and proprietary information is at stake, the harm to Plaintiff

 outweighs any threat of potential harm to the Defendant from the injunction.” Id. “[T]hreatened

 injury to Plaintiffs undoubtedly outweighs the potential hardship to Defendant. Hayes Healthcare

 Services, LLC v. Meacham, 19-60113-CIV, 2019 WL 2637053, at *5 (S.D. Fla. 2019). “Plaintiffs

 face the potential loss of business from the misappropriation of their trade secrets, whereas

 [Defendant] would not be harmed by being enjoined from possessing information that he has no

 right to in the first place.” Id.

         In his operation of 360Converge, Smith is positioned to use ActivProspect to his benefit

 and to the benefit of 360Converge, which provides both with an unfair advantage over

 ActivEngage in the markets that both ActivEngage and 360Converge operate and compete in.

 Therefore, the threatened harm against ActivEngage if Smith’s misappropriation of ActivProspect

 is not prohibited is both substantial and ongoing. See CiCi Enterprises, LP v. Four Word Motion,

 LLC, 2016 WL 9244626, at *12 (M.D. Fla. 2016) (finding threatened harm to Plaintiff resulting

 from Defendants' misappropriation exceeds any harm to Defendants that may result from enjoining

 such misappropriation). In other words, the threatened harm an injunction would cause to Smith

 is significantly less substantial than the threatened harm that may befall ActivEngage. There is no

 reason to believe that, once enjoined, Smith would be unable to continue working without the use

 of ActivProspect. See Backjoy, 2015 WL 12915119 at *5 (“the full gambit of injuries potentially

 arising from Defendants' misappropriation—including loss of sales and goodwill—is

 substantial.”).

         C.        Granting Injunctive Relief Will Not Harm the Public Interest.

         To obtain an injunction pending appeal, a movant must establish that injunctive relief will

 serve the public interest. Siegel, 234 F.3d at 1176. Here, ActivEngage has a legitimate business

 interest in ActivProspect and in any revenue resulting from the use of ActivProspect. The granting

                                                 15
 0038885\183369\9308707v1
Case 6:19-cv-01638-RBD-LRH Document 45 Filed 12/11/19 Page 16 of 17 PageID 3907




 of an injunction pending appeal prohibiting Smith from further misappropriation of ActivProspect

 will further the public interest because the injunction sought herein protects ActivEngage’s

 legitimate business interests and prohibits Smith’s wrongful conduct and theft of ActivProspect

 for use to the detriment of its rightful owner. See Backjoy, 2015 WL 12915119, at *5 (“As a

 general matter, ‘Florida law recognizes that protecting trade secrets furthers the public interest.’)

 (citing All Leisure Holidays Ltd. v. Novello, 2012 WL 5932364, at *6 (S.D. Fla. Nov. 27, 2012).

 Meacham, 2019 WL 2637053 at *5 (citing Autonation, Inc. v. O'Brien, 347 F. Supp. 2d 1299, 1308

 (S.D. Fla. 2004) (“holding that the public interest is served by protecting a business’s investment

 in confidential and proprietary information”). Further, this Court’s granting of an injunction

 pending appeal comports with public policy by preventing Smith (and 360Converge) from gaining

 an unfair advantage over ActivEngage with respect to ActivProspect..

                                          CONCLUSION

         Based on the foregoing, ActivEngage has established all of the elements required to obtain

 an injunction pending appeal against Smith in this action.

         WHEREFORE, Plaintiff, ACTIVENGAGE, INC., respectfully requests the following: (i)

 an injunction pending appeal: (a) enjoining Smith and Smith’s agents from engaging in, aiding or

 assisting Smith in activities and actions in violation of FUTSA, (b) enjoining Smith and Smith’s

 agents from engaging in, aiding or assisting Smith in activities and actions in violation of DTSA;

 (c) enjoining Smith and Smith’s agents from violating the Stockholder Agreement, in particular,

 Section 1.03, Article 8 thereof; (ii) an award of ActivEngage’s attorneys’ fees; and (iii) such other

 and further relief as this Court deems just and proper.




                                                  16
 0038885\183369\9308707v1
Case 6:19-cv-01638-RBD-LRH Document 45 Filed 12/11/19 Page 17 of 17 PageID 3908




         Dated: December 11, 2019.

                                                     /s/ Melody B. Lynch
                                                     JON M. GIBBS, ESQUIRE
                                                     Florida Bar No. 494534
                                                     MELODY B. LYNCH, ESQUIRE
                                                     Florida Bar No. 0044250
                                                     JAMES S. TOSCANO, ESQUIRE
                                                     Florida Bar No. 899909
                                                     Lowndes, Drosdick, Doster, Kantor & Reed, P.A.
                                                     215 North Eola Drive
                                                     P.O. Box 2809
                                                     Orlando, Florida 32802-2809
                                                     Telephone: (407) 843-4600
                                                     Facsimile: (407) 843-4444
                                                     jon.gibbs@lowndes-law.com
                                                     melody.lynch@lowndes-law.com
                                                     james.toscano@lowndes-law.com
                                                     judith.sullivan@lowndes-law.com
                                                     janie.kearse@lowndes-law.com
                                                     carol.anderson@lowndes-law.com
                                                     litcontrol@lowndes-law.com
                                                     Attorneys for Plaintiff, ActivEngage, Inc.



                                 CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on this 11th day of December, 2019, a true and correct copy of
 the foregoing was filed with the Clerk of Court pursuant to the Administrative Procedures for
 Electronic Filing in Civil and Criminal Cases of this Court by using the CM/ECF system, which
 will send notice of electronic filing and complete service of the foregoing as required by Fed. R.
 Civ. P. 5 to the following: David E. Cannella, Esquire and Kristin N. Royal, Esquire, Holland
 & Knight, LLP, 200 South Orange Avenue, Suite 2000, Orlando, Florida 32801,
 david.cannella@hklaw.com; kristin.royal@hklaw.com.


                                                       /s/ Melody B. Lynch
                                                       Melody B. Lynch




                                                17
 0038885\183369\9308707v1
